Case 8:18-ap-01042-ES     Doc 71 Filed 05/22/19 Entered 05/22/19 13:42:57                   Desc
                            Main Document Page 1 of 2



     DANIEL M. ANDERSON (CA Bar No. 167652)
 1   JOHN C. CANNIZZARO (CA Bar No. 305047)
 2   ICE MILLER LLP                                            FILED & ENTERED
     250 West Street, Suite 700
 3   Columbus, OH 43215
                                                                        MAY 22 2019
     Telephone: (614) 462-5013
 4   Facsimile: (614) 224-3126
     Attorneys for NATIONWIDE LIFE INSURANCE                       CLERK U.S. BANKRUPTCY COURT
 5                                                                 Central District of California
     COMPANY, NATIONWIDE LIFE AND                                  BY steinber DEPUTY CLERK

 6   ANNUITY COMPANY

 7
                       UNITED STATES BANKRUPTCY COURT
 8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                            SANTA ANA DIVISION

10   In re:
11   DENNY ROY STEELMAN,                               Case No. 8:16-bk-14227-ES
12
                  Debtor.                              Chapter 7
13
     WENETA M.A. KOSMALA, Chapter 7 Trustee            Adv. Proc. No. 8:18-ap-01042-ES
14   of the Estate of Denny Roy Steelman,
15                                                     ORDER APPROVING STIPULATION
                  Plaintiff,
16                                                     OF VOLUNTARY DISMISSAL OF
     vs.                                               DEFENDANTS NATIONWIDE LIFE
17                                                     INSURANCE COMPANY AND
     KEVIN LIEBECK, as executor of the Estate of       NATIONWIDE LIFE AND ANNUITY
18   DENNY ROY STEELMAN; KEVIN LIEBECK                 COMPANY
     as successor Trustee of the Survivors Trust, as
19
     under the 2010 Steelman Inter-Vivos Trust;
20   MARK ZIEBOLD as trustee of the Private
     Retirement Trust; SHAUNAH LYNN
21   STEELMAN, an individual; JODI DENISE
     STEELMAN, an individual; NATIONWIDE LIFE
22   INSURANCE COMPANY; and NATIONWIDE
     LIFE AND ANNUITY COMPANY,
23

24                Defendants.

25
26

27
                                                 1
28
Case 8:18-ap-01042-ES        Doc 71 Filed 05/22/19 Entered 05/22/19 13:42:57         Desc
                               Main Document Page 2 of 2



 1          Having reviewed the Stipulation of Voluntary Dismissal of Defendants Nationwide

 2   Life Insurance Company and Nationwide Life and Annuity Company filed November 20,

 3   2018 (Doc. 48) entered into by and between Plaintiff Weneta Kosmala, Chapter 7 Trustee

 4   of the bankruptcy estate of Denny Roy Steelman; Defendants Nationwide Life Insurance

 5   Company and Nationwide Life and Annuity Company (the “Nationwide Defendants”);

 6   and Defendants Mark Ziebold, Kevin Liebeck, Shaunah Steelman, and Jodi Steelman, for

 7   good cause shown,

 8          IT IS HEREBY ORDERED THAT:
 9          1. The stipulation is approved.

10          2. The Nationwide Defendants are hereby dismissed from this action with

11              prejudice pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, as

12              made applicable to this case by Rule 7041 of the Federal Rules of Bankruptcy

13              Procedure.

14          3. This order does not dismiss all defendants.

15                                             ###
16

17

18

19
20

21

22

23 Date: May 22, 2019

24

25
26

27
                                                     2
28
